IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

TONYA JOHNSON,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3496

ADAM'S C-MART, INC./MITSUI
SUMITOMO INSURANCE USA
INC.,

      Respondents.

___________________________/


Opinion filed August 22, 2016.

Petition for Writ of Certiorari – Original Jurisdiction.

Nicolette E. Tsambis of Smith, Feddeler & Smith, P.A., Lakeland, for Petitioner.

John G. Brady of the Brady Law Group, PLC, Tampa, for Respondents.




PER CURIAM.

      DENIED.

ROBERTS, C.J., ROWE and BILBREY, JJ., CONCUR.